Name: Commission Regulation (EEC) No 1664/87 of 15 June 1987 amending Regulation (EEC) No 1183/86 and (EEC) No 1184/86 laying down detailed rules for the system for controlling certain products in the oils and fats sector in Spain and Portugal respectively
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6. 87 Official Journal of the European Communities No L 155/9 COMMISSION REGULATION (EEC) No 1664/87 of 15 June 1987 amending Regulation (EEC) No 1183/86 and (EEC) No 1184/86 laying down detailed rules for the system for controlling certain products in the oils and fats sector in Spain and Portugal respectively the months of issue of the licences would be August, and whereas, for reasons of administrative practice, the time limit for the submission of application body should consequently be brought forward by one month for this second six months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain g), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (2), and in particular Article 14 thereof, Whereas Article 5 (1 ) of Commission Regulation (EEC) No 1 183/86 (3), as last amended by Regulation (EEC) No 1662/87 (4), and Article 5 (1 ) of Commission Regulation (EEC) No 11 84/86 (*), as last amended by Regulation (EEC) No 1662/87 provide that the competent body is to issue the documents as from the first day of the second month of each six months on the basis of applications received by the 25th day of the preceding month ; whereas, in the case of the second six months of the year, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (1 ) of Regulation (EEC) No 1183/86 and (EEC) No 1184/86 is hereby replaced by the following : 4 1 . In the case of normal imports, the competent body shall issue the documents as from 1 February and 1 July in respect of the first and second six months respectively, on the basis of applications received by the 25th day of the preceding month.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 47. 0 OJ No L 53, 1 . 3. 1986, p. 51 . (3) OJ No L 107, 24. 4. 1986, p. 17. {*) See page 6 of this Official Journal , 0 OJ No L 107, 24. 4. 1986, p. 23.